DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings filed on March 10th, 2020 have been entered and accepted

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 5 – 6, 12, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 5882048) in view of Monaghan (US 2018/0050287), Deane (US 2015/0165684), and Rowley (US 2003/0155694).
Regarding claim 1, Kawasaki teaches a hose cell assembly system for fabricating hoses with integrated hose connections (Abstract), the cell assembly comprising: an injection mold (Col 12, line 64); and an injection molding machine configured to form an integrated hose connection directly onto an end of a plastic tubing using an injection molding process using the injection mold (Col. 12, lines 28 –  30; Fig. 3A – 3B), wherein the plastic tubing is formed by a blow molding process (Col. 12, lines 62 – 64).  However, Kawasaki does not teach the injection mold is a two-cavity injection mold.
Yet in a similar field of endeavor, Monaghan discloses an injection molding machine configured to form an integrated hose connection onto an end of a plastic tubing (Para. 29), wherein the injection mold is a two-cavity injection mold (Para. 39). It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Kawasaki by designing the injection mold as a two-cavity injection mold, as taught by Monaghan. One would be motivated to make this modification for more control and efficiency while forming the hose with integrated hose connections.  However, these references do not teach the system further comprising circuitry configured to select plastic tube or connection material. 
Yet in a similar field of endeavor, Deane teaches a system for connecting a first object and a second object through a joint with a data acquisition device configured to acquire parameter data for the first and second object (Abstract). This system further comprises circuitry (ref. #300) for selecting plastic tube material based on design specifications (Para. 20; Para. 27; Para. 37). It would have been obvious to one of ordinary skill in the art to modify Kawasaki and Monaghan by designing the system to comprise circuitry configured to select the plastic tube or hose connection materials, as disclosed by Deane. One would be motivated to make this modification to optimize the efficiency of the system through automated processes. However, these references do not teach the system further comprising a cooling station.
 Yet in a similar field of endeavor, Rowley teaches an apparatus for the post- formation processing of injection molded workpieces (Abstract). Rowley further discloses it is common in the art to have a system for cooling articles produced by a blow molding machine (Para. 10 – 11). It would have been obvious to one of ordinary skill in the art to design a system for forming blow molded articles to include a cooling station configured to cool the article formed by the blow molding machine, as Rowley discloses this is a known feature in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 
Regarding claim 2, Kawasaki in view of Monaghan, Deane, and Rowley teaches the invention disclosed in claim 1, as discussed above. Furthermore, Kawasaki teaches a blow molding machine (ref. #52) configured to form the plastic tubing from a plastic material using the blow molding process (Col. 13, line 1).
Regarding claim 5, Kawasaki in view of Monaghan, Deane, and Rowley teaches the invention disclosed in claim 1, as discussed above. Furthermore, Kawasaki teaches the injection molding machine is configured to process two parts at a time to form the integrated hose connection (Col. 13, lines 18 – 30).
Regarding claim 6, Kawasaki in view of Monaghan, Deane, and Rowley teaches the invention disclosed in claim 1, as discussed above. Furthermore, Kawasaki teaches a blow molding mold used by a blow molding machine to form the plastic tubing (Col. 13, line 1).
Regarding claim 12, Kawasaki in view of Monaghan, Deane, and Rowley teaches the invention disclosed in claim 2, as discussed above. Furthermore, Kawasaki teaches the blow molding machine is configured to partially form the integrated hose connection using blow molding (Col. 12, lines 62 – 64) and the injection molding machine is configured to finish forming the integrated hose connection using injection molding (Col. 12, lines 28 – 30; Fig. 3A – 3B).
Regarding claim 22, Kawasaki in view of Monaghan, Deane, and Rowley teaches the invention disclosed in claim 2, as discussed above. Furthermore, Kawasaki teaches the injection molding machine configured to form the integrated hose connection on an outer surface of an end of the formed plastic tubing (Col. 12, lines 28 – 30; Fig. 3A – 3B).
Regarding claim 25, Kawasaki in view of Monaghan, Deane, and Rowley teaches the invention disclosed in claim 2, as discussed above. Rowley further teaches an apparatus for the post-formation processing of injection molded workpieces (Abstract). Rowley further discloses it is common in the art to have a system for cooling articles produced by a blow molding machine (Para. 10 – 11).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki, Monaghan, Deane, and Rowley as applied to claim 2 above, and further in view of Alfred (US 5595795).
Regarding claim 4, Kawasaki in view of Monaghan, Deane, and Rowley teaches the invention disclosed in claim 2, as discussed above. However, these references do not teach a conveyance robot configured to move the plastic tubing from the blow molding machine to the injection molding machine.
 Yet in a similar field of endeavor, Alfred discloses an apparatus with a plurality of stations for manufacturing and combining preforms to forma final workpiece (Col. 4, lines 64 – 68). This system further comprises a conveyance robot (ref. #86) for transporting the preforms and composite around the system in a timely and efficient manner (Col. 7, lines 1 – 9). It would have been obvious to one of ordinary skill in the art at the time to modify the invention by including a conveyance robot to transport the plastic tubing through the system, as Alfred discloses conveyance robots are well known in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).

Claims 8 – 9, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki, Monaghan, Deane, and Rowley as applied to claim 1 above, and further in view of Mitsui (US 5411300).
Regarding claim 8, Kawasaki in view of Monaghan, Deane, and Rowley teaches the invention disclosed in claim 1, as discussed above. However, these references do not teach the hose connection material with more glass fiber than the plastic tube material.
Yet in a similar field of endeavor, Mitsui teaches a hose connecting assembly (Abstract) comprising a connecting tube (ref. #1) made of plastic tube material and a hose connection material (ref. #3). Furthermore, Mitsui teaches adjusting the amount of glass fiber in the hose connection material to optimize the shrinkage factor of the hose connection material (Embodiment 1, Col. 4, lines 60 – 65), whereas the plastic tube material contains no glass fiber. 
It would have been obvious to one of ordinary skill in the art to design the hose connection material with more glass fiber than the plastic tube material through routine experimentation to optimize the cracking resistance and the post mold shrinkage. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 9, Kawasaki in view of Monaghan, Deane, Rowley, and Mitsui teaches the invention disclosed in claim 8, as discussed above. Furthermore, Mitsui discloses the hose connection specifications include a strength requirement (Col. 3, lines 16 – 40).
Regarding claim 21, Kawasaki in view of Monaghan, Deane, and Rowley teaches the invention disclosed in claim 1, as discussed above. However, these references do not teach the hose connection material with more glass fiber than the plastic tube material. Yet in a similar field of endeavor, Mitsui teaches a hose connecting assembly (Abstract) comprising a connecting tube (ref. #1) made of plastic tube material and a hose connection material (ref. #3). Furthermore, Mitsui teaches adjusting the amount of glass fiber in the hose connection material to optimize the shrinkage factor of the hose connection material (Embodiment 1, Col. 4, lines 60 — 65), whereas the plastic tube material contains no glass fiber. It would have been obvious to one of ordinary skill in the art to design the hose connection material with more glass fiber than the plastic tube material through routine experimentation to optimize the cracking resistance and the post mold shrinkage. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05. 
Regarding claim 26, Kawasaki in view of Monaghan, Deane, and Rowley teaches the invention disclosed in claim 2, as discussed above. However, these references do not disclose the claimed ranges. However, Mitsui teaches forming the host connection material at a range greater than 35 percent glass fiber (Col. 4, lines 60 — 65) and forming the plastic material at a range less than 35 percent glass fiber (Col.2, lines 45 — 46). It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki, Monaghan, Deane, and Rowley as applied to claim 1 above, and further in view of Nishino (US 4709714).
Regarding claim 10, Kawasaki in view of Monaghan, Deane, and Rowley teaches the invention disclosed in claim 1, as discussed above. However, these references do not teach a conveyor belt for transporting the integrated hose connection and the plastic tubing after completion of the injection molding process. Yet in a similar field of endeavor, Nishino teaches an apparatus for molding, processing, and combining resin bodies (Abstract). This apparatus further includes a conveyor belt for transporting said resin bodies to different treatment stations throughout the system (Fig. 16 – 17). After all the treatments, the final product is transported out of the system by conveyor belts (ref. #74) (Col. 6, line 12). It would have been obvious to one of ordinary skill in the art at the time to modify the invention by including a conveyor belt to transport the plastic tubing through the system after molding, as Nishino discloses said conveyor belts are well known in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki, Monaghan, Deane, and Rowley as applied to claim 1 above, and further in view of Elbaz (US 2021/0018126).
Regarding claim 11, Kawasaki in view of Monaghan, Deane, and Rowley teaches the invention disclosed in claim 1, as discussed above. However, these references do not teach the hose connection comprising a barbed profile. Yet in a similar field of endeavor, Elbaz discloses an apparatus and method for coupling hoses to another hose or apparatus (Abstract), wherein the hose connector comprises a barbed profile (Para. 14 – 16). It would have been obvious to one of ordinary skill in the art at the time to modify the invention by designing the hose connector with a barbed profile, as taught by Elbaz. One would be motivated to make this modification to create a waterproof seal between the plastic tubing and the hose connection (Elbaz: Para. 3 – 4).
Regarding claim 23, Kawasaki in view of Monaghan, Deane, and Rowley teaches the invention disclosed in claim 2, as discussed above. However, these references do not teach the blow molding machine configured to form ridges on an exterior surface at the end of the plastic tubing and the injection molding machine configured to form ridges on an interior surface of the integrated hose connection. However, Elbaz teaches forming rides on both the exterior and interior surface of the integrated hose connection, wherein the ridges operate as barbs (Fig. 1, Para. 15; Para. 17). It would have been obvious to one of ordinary skill in the art to form said ridges on both the exterior and interior surfaces of the blow molding machine, as Elbaz discloses this feature is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743